United States Court of Appeals
                                                                                       Fifth Circuit
                                                                                     F I L E D
                          UNITED STATES COURT OF APPEALS
                                                                                    December 16, 2004
                                       FIFTH CIRCUIT
                                                                                 Charles R. Fulbruge III
                                                                                         Clerk
                                         ____________

                                         No. 03-31081
                                         ____________


CARL HOOPER,

                              Plaintiff-Appellant,

versus

UNITED STATES OF AMERICA, ET AL.,

                              Defendants,

LOCKHEED MARTIN SPACE SYSTEMS COMPANY, formerly known as Lockheed Martin
Michoud Space Systems,

                              Defendant-Appellee.


                          Appeals from the United States District Court
                              for the Eastern District of Louisiana
                                    USDC No. 02-CV-3652



Before BARKSDALE, GARZA, and DeMOSS, Circuit Judges.

PER CURIAM:*

         AFFIRMED. See 5TH CIR. R. 47.6




         *
               Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.